Citation Nr: 0022000	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 




INTRODUCTION

The veteran had active military service from December 1985 to 
May 1987, when she was discharged on account of physical 
disability.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).  
In that decision the RO denied service connection for PTSD.  
The veteran perfected an appeal of the September 1998 
decision.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Member of 
the Board of Veterans' Appeals (Board).  Such a hearing was 
scheduled for April 1999.  She was notified of the scheduled 
time and place but failed to appear for the hearing.  When an 
appellant elects not to appear at the prescheduled hearing 
date, the request for a hearing will be considered to have 
been withdrawn.  38 C.F.R. § 20.704(c).  The claim will thus 
be adjudicated without further delay based upon all the 
evidence presently of record.


FINDING OF FACT

There is no competent evidence tending to show a nexus 
between PTSD and active service.  


CONCLUSION OF LAW

The claim for entitlement to service connection for PTSD is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background 

Review of the veteran's service medical records indicates 
that in March 1986 the veteran complained of suffering from 
emotional problems.  At that time, the veteran denied having 
suicidal ideations.  

In June 1986, it was noted that the veteran did not have any 
psychiatric disorder or emotional illness.  The veteran was 
also not suffering from any suicidal or homicidal ideations.  

A September 1986 report of medical examination shows a 
diagnosis of an atypical bipolar disorder and an atypical 
eating disorder.  

In October 1986 the Medical Evaluation Board (MEB) found that 
the veteran's atypical bipolar disorder and atypical eating 
disorder existed prior to service.  The MEB determined that 
the veteran was unfit for further military service and issued 
a medical discharge.  

The veteran initially claimed entitlement to VA disability 
compensation for PTSD in November 1997.  She based her claim 
on her belief that she suffers from PTSD as the result of 
having witnessed a roommate being raped in service.  

A December 1997 VA Medical Center (VAMC) outpatient treatment 
report shows that the veteran was suffering from severe 
anxiety after someone broke into her car.  She also reported 
reliving a rape experience but there was no evidence of 
current suicidal intent.  On examination, the veteran was 
anxious and somewhat disorganized due to anxiety, but there 
was no evidence of acute psychosis.  Impression was bipolar 
disorder by history and panic disorder with agoraphobia and 
acute situational exacerbation.  

During a June 1998 psychiatric examination, the veteran told 
the VA examiner that while in the service she witnessed the 
sexual assault of her roommate.  She stated that she was 
threatened by the assaulters not to talk about the assault or 
she would be harmed herself.  The veteran explained that 
because of those threats she did not report the assault.  

The VA examiner described the veteran's presentation as very 
scattered and rambling.  It was noted that it was difficult 
for the veteran to answer questions directly.  The veteran 
reported that when under stress she has flashbacks about the 
sexual assault.  According to her, these flashbacks occur 
about three times a week and may last for several minutes.  
She stated that she has problems with anger and irritability, 
particularly in relation to authority.  She also reported 
having a recent altercation or disagreement with a policeman.  
The veteran stated that she has some suicidal ideation, an 
inability to sleep, and an eating disorder.  The VA examiner 
diagnosed the veteran with an atypical bipolar mood.  The VA 
examiner also found that there was not sufficient clinical 
symptomatology to warrant a diagnosis of PTSD.  

In July 1998, the veteran was hospitalized at a VAMC and 
diagnosed with probable generalized anxiety disorder with 
panic attacks and agoraphobia and a possible bipolar disorder 
by history.  The veteran reported having recent flashbacks 
about her roommate being raped and she also reported that 
she, herself, had been raped about a year previously.  

VAMC outpatient treatment records from August 1998 show that 
the veteran received treatment for interpersonal relationship 
problems, legal problems, impulsive behaviors, anger, 
fluctuating depression, fear of men, and fear of rape.  
Impression was borderline personality disorder, PTSD, and 
possible bipolar disorder.  

On a September 1998 PTSD stressor worksheet, the veteran 
reported that she is fearful of men, she has difficult 
relationships with men, and she has attempted suicide.  

II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1131.  

As to a PTSD claim, the United States Court of Appeals for 
Veterans Claims (Court) has held that such a claim is well-
grounded where there is medical evidence of a current 
diagnosis of PTSD, lay evidence of an in-service stressor, 
and medical-nexus evidence linking PTSD to the veteran's 
service.  See Gaines v. West, 11 Vet. App. 353 (1998); Cohen 
v. Brown, 10 Vet. App. 128, 136-137 (1997).

After it has been determined that a PTSD claim is well-
grounded, the merits of the claim must be adjudicated.  
Eligibility for a PTSD service connection award requires a 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a causal nexus between the current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Gaines, 11 Vet. App. at 357; Cohen, 
10 Vet. App. at 138.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy.  If the claimed stressor is related to 
combat, and the evidence shows that the veteran served in 
combat, his lay testimony may be sufficient to establish that 
the claimed incidents occurred.  If the veteran did not serve 
in combat, or the claimed stressors are not related to 
combat, corroborating evidence is required to show that the 
claimed events actually occurred.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).




III. Analysis

An impression of PTSD and PTSD symptoms noted in an August 
1998 VAMC outpatient treatment report satisfies the first 
element of Gaines because there is a current medical 
diagnosis of PTSD.  The veteran has provided lay evidence of 
an in-service stressor by recounting a rape she witnessed 
while in the service.  Her statements about this incident 
must be presumed to be credible at this procedural stage.  
King v. Brown, 5 Vet. App. 19 (1993).  Thus, for purposes of 
analyzing whether the claim is well-grounded, the Board finds 
that the second Gaines element, lay evidence of an in-service 
stressor, has been satisfied.

The Board notes, however, that although in August 1998 the VA 
treating physician recorded an impression of PTSD and PTSD 
symptoms, he did not specifically link the veteran's PTSD to 
the actual rape incident that she reported occurred during 
service.  Since her discharge from the service the veteran 
has reported that she has been raped herself, she has been in 
altercations with authority, and she has received treatment 
for several other mental disorders.  Furthermore, there is no 
evidence tending to show that the 1998 physician has reviewed 
the veteran's service medical records, rather, it would 
appear that the diagnoses rendered for treatment purposes at 
that time were based solely upon the veteran's own reported 
history in conjunction with the physician's clinical 
impressions.  The record does not include any other diagnoses 
indicative of PTSD, although the record includes many mental 
health treatment reports showing other psychiatric 
disabilities.  Consequently, the Board finds no evidence of a 
medical nexus between PTSD and the veteran's service.  

The only remaining evidence purporting to link the 
development of PTSD to service is the veteran's own 
assertions.  Statements prepared by lay persons ostensibly 
untrained in medicine cannot constitute competent medical 
evidence to render a claim well grounded.  However, the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge.  For the most part, a witness 
qualified as an expert by knowledge, skill, experience, 
training, or education must provide medical testimony.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Here, 
the record does not indicate that the veteran possesses the 
requisite expertise to render a medical opinion.  

In the absence of evidence tending to demonstrate a nexus 
between PTSD and service, the Board is constrained to hold 
that the claim of entitlement to service connection for PTSD 
is not well-grounded.  Because the record does not include 
competent medical evidence satisfying the third and final 
element of a well-grounded claim, the claim is not well 
grounded.  VA cannot assist the veteran in further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton, 
12 Vet. App. at 485.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in a May 1998 letter to the veteran, outlining the type of 
evidence which would tend to support her claim and informing 
her of the necessity for submitting such evidence, and in the 
December 1998 statement of the case.  Furthermore, the RO's 
actions in this case following receipt of the veteran's claim 
for entitlement to service connection for PTSD appear to be 
in accordance with the development required of claims 
involving allegations of personal assault.  See Patton v. 
West, 12 Vet. App. 272 (1999); VA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part III,  5.14 (Feb. 20. 1996).  See also YR v. 
West, 11 Vet. App. 393 (1998) ( 5.14 is a substantive rule 
and the equivalent of a VA regulation).  On appellate review, 
the Board sees no areas in which further development may be 
fruitful.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that the veteran has been accorded ample 
opportunity by the RO to present argument and evidence in 
support of his claim.  Any error by the RO in deciding this 
case on the merits, rather than being not well grounded, was 
not prejudicial to the veteran.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 
- 8 -


- 1 -


